Title: From Thomas Jefferson to Philip Mazzei, 21 October 1806
From: Jefferson, Thomas
To: Mazzei, Philip


                        
                                Dear Sir
                                
                                Washington Oct. 21. 06.
                            
                         In August of the last year, Mr. Carr, the attorney employed to recover the price of Colle, paid me up
                                the balance in full. I have since been constantly intending to take up our accounts and to make a full statement of
                                them; but they went back to our residence in Paris, and it has not been till lately that I have had as much time at my
                                disposal as would permit me to take such a retrospect of my papers for 20. years back as the statement includes. At
                                the time I received the considerable payement towards Colle in 1796. I Knew that it would shift the balance between us
                                from the Debtor to the Credit side: but not having stated our accounts, I had not suspected that it placed so large a
                                balance in my hands: and being constantly in hopes that the purchaser would pay up, I put off the examination until I
                                could send you a final settlement. On now going into this inquiry I find myself indebted to you in a principal sum of
                                £298.12.s.7.d. Virginia money, which with interest on the different sums from their respective epochs to the present
                                time ammounts to near 1500. Dollars. I inclose you a statement of the account and acknowledgment of the balance signed
                                by myself as evidence of the debts. This amount being so considerable, I must ask the favor, if you chuse to draw it
                                to Europe, to divide it into three draughts of about 500. dollars each payable at no shorter terms than 60. 90. and
                                120. days sight, that is after presentment of the bills. Instead of drawing should you desire me to remit through
                                London or Amsterdam, or to invest it in our funds here, it shall be done in no longer delay than above proposed. On
                                this subject I shall await your instructions. A suit has been lately brought against the present owner of Colle, to
                                recover the lands under a deed of sale which Mr. Gehee (?) has made previous to his sale to me; but I am so confident
                                of defeating this attempt as fraudulent that I consider it as no ground of alarm.—My last letters to you were of the
                                10th. of March and 4th. of May 05: Since that I have received yours of March 7 (?), July 20. 24. 25. Sept. 12. Nov. 4.
                                17. and Dec. 7. of the same year, and March 20. and July 20. of the present year. The plants by the Dolphin came
                                safely, and are planted at Monticello: but they have failed very much from the most extraordinary drought, which has
                                ever been Known: You may form an idea of it when I tell you that the river at Monticello was so low that all its water
                                passed through a space not more than 12. inches square: There was only one mill which ground on the north side of
                                James River between the blue ridge and Richmond and Fredericksburg: The strawberries had perished before they
                                arrived.—The discourse of Mr Laureng’s was also received. will
                                you be so good as to convey my thanks to him, in terms which may assure him of my respect, and sensibility to this
                                mark of his attention: Also to Mr Melzi, whose intentions in what he destined for me by the unfortunate Dimpanan (?)
                                are accepted with gratitudine equally as if his favors had been
                                safely received.—The two Sculptors are here well in health, well employed and greatly esteemed.—The Montepulciano
                                which Mr. Appleton has sent me at different times has been very good, but there have been many bottles spoiled in
                                every parcel except the last: out of 473. bottles of this there have been no more than 3. or 4. spoiled: the quality
                                too was superior to all the former. He wrote me that it was made on some grounds formerly belonging to the Jesuits. I
                                hope he is now sending me 400. bottles more of the same growth, according to my request of an annual supply to that
                                amount. It should not be shipped till October, that it may arrive and pass the guantelet of our warehouses and water
                                portages, and be in our cellars before the Spring. The parcel you were so Kind as to send me arrived at Baltimore in
                                June, in very bad condition indeed: many bottles broke, many leaked half out. The Collector there new bottled those
                                that had leaked in part, and the weather being too warm to expose them in our river craft, has put them into a good
                                cellar, and his death prevented my receiving them as yet. I fear they will not be just specimens of the wines you
                                meant to make me acquainted with. But they are still proofs of your friendship in addition to a thousand others which
                                I receive and contemplate with pleasure.—The idea of opening the Black Sea to our navigators had been presented to us
                                through another channel. The Emperor Alexander, we learned through our Consul at S. Petersburg, would patronize that
                                undertaking for us, and would, as we were satisfied, have ansured our obtaining it; But ought we to wish it? We set
                                just value on a due portion of navigation, but beyond that due portion we do not believe our
                                interest to promote (?) that branch of business. Our citizens show already too great a propensity to abandon
                                agriculture and spread themselves on all the seas far and near. We have now more seamen than any nation in the world,
                                except Great Britain. They are pushing into every sea far beyond the reach of our protection. But our principal
                                interest is to be agricultural. The present extent of our navigation and commerce is monstrously disproportioned to
                                our agriculture. We let our citizens go where they please at their own risque: But we do not think our interests
                                require that we should be opening still more distant and dangerous fields for them. There is employement enough in the
                                nearer and safer seas for as much navigation as it is our interest to possess. Were we to open the Black Sea to them 1. they would be exposed to dangers from which we could
                                not protect them, 2. they would be too far off to serve us should we want their service in war, 3. they would be
                                employed in bringing articles from that sea into market in competition with articles of our own of the same Kind. This
                                mark of friendship was only one of the several which assured us of the marked favor of the Emperor Alexander. We have
                                let him see how sensible we were of his good disposition. Some letters have passed between him and myself in a style
                                more friendly than formal. But there are other powerful reasons against the a diplomatic appointment not only for this object, but for any purpose in addition to those we have of
                                these your long absence from this country occasions you to be unapprised. You cannot conceive the antipaty of the great body of our citizens to the sending or receiving
                                foreign ministers. They consider them as so many instruments, whose trade is to entangle us in the broils of Europe.
                                In the time of my predecessor we had ministers in France, England, Spain, Portugal, Prussia and at the Hague: He added
                                two others, to the Porte and S. Petersburg. Although these never went, I doubt if there was any act of his
                                administration which drew on him more disfavor from his constituents. Convinced myself that it is not our interest to
                                multiply the exchange of these Agents beyond those nations with which they are indispensable, I put down those to
                                Prussia, Portugal and the Hague, and it is with difficulty our citizens can be kept reconciled to retaining those to
                                the three great Powers, and most certainly were an additional appointment proposed for any purpose, it would not only
                                be negatived by the Senate, but bring on me the general disapprobation of my fellow citizens, impair their confidence
                                in me, and lessen my usefulness to them founded in that confidence. We see these things in so different a light here
                                from what you do in Europe, that our reasonings and their result have no correspondence together.—In your two last
                                letters you have mentioned your thought of removing to America, in the former slightly, but in the latter with such
                                details as to show that it is under your contemplation. You speak of being accompanied by your friend Tonelli and his
                                family, and you ask where you should settle, and in what form bring over your property, whether in money or goods? The
                                answer to the latter is “neither in money, nor goods.” If you bring money you will be robbed on the sea by the
                                licensed rovers of that element: if goods you will find a glutted market, where English goods can be bought below
                                first cost, and where the habits of the country reject every manufacture which is not English. You will be obliged to
                                sell them for less than their cost, and risque both time and loss in getting in your money. Your only safe course is
                                to invest your money in good bills of exchange on houses in London or Amsterdam Known to be good, with drawers and
                                endorsers Known here to be sound also, or in Stock of the United States, which is always to be bought in London at a
                                price accomodated to the market here. These will always command ready money here, and with ready money you may buy
                                lands and goods to the greatest advantage here. The freight for furniture is heavy: yet it is so much cheaper with you
                                than here that with the loss of selling there, the difference may more than pay the freight.—Where settle? for your friend this question is easily answered. If his family is to be supported by their talents it is only in a great city that these can find employ; say Philadelphia, New York; Boston: And yet such is the increase of the expense of living since you Know these places, that it requires an immense sum to enjoy respectability or even comfort. From the circumstance you mention of placing your daughter with your friend, I presume you will adopt the same residence for yourself. The most indifferent small house in the large cities will cost 300. dollars a year rent; a servant’s wages are 100. dollars a year, besides feeding him and lodging; and in general every article of living costs now about double the price it did when you lived here: And this is true in the more interior country places as well as in the towns. In our neighborhood of Monticello land sells at treble the price they did when you were here. Cotton has sold lately for three times the sum I sold it for in 1795. Add to this, that the wealth accumulated in our commercial towns has introduced a luxury in the stile of living equal to what is to be found in the cities of Europe. This stile has spread by the contagion of example into and through the whole country. These circumstances have increased the expenses of living in the country so as to render our country gentlemen generaly needy and so little at their ease that they have nothing to spare, and that amiable hospitality which so generally prevailed in Virginia, when you knew it, has generally disappeared. A new race has grown up who with divided fortunes and increased appetite for luxuries are no longer in a condition to be hospitable. In fine, my friend, you will find a total change of habits and manners, not such as you and I may think for the better. But this may be from the usual bias of old men.—Should you propose to settle in the country at a distance from the family Tonelli I know no place where land is still so cheap as in the neighborhood of Monticello. Good land sells there now at from 8. to 15. dollars the acre. The hire of a labourer is from 60. to 70. dollars besides lodging, feeding and clothing him.—You enquire after Beverley Randolph; he has been dead many years, and I am sure the necrology of some of my old letters to you has mentioned it. Indeed you will have to look over the face of our country as over a field of battle, where all whom you Knew almost have fallen.—I have brought a suit for you against the occupier of your house in Richmond, who by a collusion with Forster Webb is able to hold the posesion. It is now of some value although business has quitted that part of use; they are generally bad and dear in this country. Montepulciano, of the Jesuit’s growth; in strong bottles, could be sold to a certain extent as it has become considerably known and approved from the use of it at my table. Aleatico is liked here but its high cost would prevent its sale.—my letter is already too long: The bottom of my page apprizes me it is time to close it, which I do with only adding what you already Know, that I am your constant and sincere friend
                  
                     Th: Jefferson
                  
                  
                     P.S. Mr Wythe is lately dead
                  
               